Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After-Final Amendments
Applicant's after-final submission dated 2/23/21 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative, Mr. Timothy M. Smith, on 3/25/2021.
The application has been amended as follows: 
Claims 12 and 21 are cancelled. Claims 1, 9, 13, 15-17, 19 and 22 are amended.
1. (Currently Amended) A luminaire comprising:
a back plate having a first tab that defines a first tab receiving cavity and a second tab that defines a second tab receiving cavity, the first tab comprising a first mating feature formed therein, the second tab comprising a second mating feature formed therein; [[and]]
a cover that is configured to securely house an electronic component within the luminaire, the cover comprising a third tab having a third mating feature formed therein and a fourth tab having a fourth mating feature formed therein, wherein the third mating feature is disposed on a first side wall of the cover, wherein the fourth mating feature is disposed on a second side wall of the cover, wherein the first side wall is opposite the second side wall; and
a light source assembly coupled to a flexible base wall of the cover,
wherein the third mating feature is complementary to the first mating feature, 
wherein the fourth mating feature is complementary to the second mating feature,
wherein the cover is coupled to the back plate by disposing the third tab of the cover in the first tab receiving cavity defined by the first tab of the back plate such that the third mating feature engages the first mating feature and by also disposing the fourth tab of the cover in the second tab receiving cavity defined by the second tag of the back plate such that the fourth mating feature engages the second mating feature to releasably lock the cover to the back plate, and
wherein the first side wall and the second side wall of the cover are disposed on either side of the flexible base wall, wherein a compressive force is simultaneously applied to the first side wall and the second side wall to reduce a distance between the third tab and the fourth tab by bending the flexible base wall from a default position to a flexed position, and
wherein subsequently the compressive force is removed to return the flexible base wall to the default position, thereby allowing the third mating feature to engage the first mating feature and the fourth mating feature to engage the second mating feature.

9. (Currently Amended) The luminaire of Claim 1, wherein the flexible base wall of the cover the light source assembly on an outer surface of the flexible base wall of the cover.
		12. (Cancelled) 
13. (Currently Amended) The luminaire of Claim [[12]] 9, wherein the flexible base wall of the [[wire]] cover further comprises at least one coupling feature used to help securely retain [[the]] at least one substrate of the light source assembly.
		15. (Currently Amended) The luminaire of Claim [[12]] 1:
third mating feature engages the first mating feature, a portion of a surface of the third mating feature contacts a portion of another surface of the first mating feature to create an electrical grounding path for the light source assembly.
		16. (Currently Amended) A wire cover of a luminaire, the wire cover comprising:
a first side comprising a first tab having a first mating feature formed therein 
a second side wall comprising a second tab having a second mating feature formed therein; and
a flexible base wall disposed between the first side wall and the second side wall, wherein the flexible base wall comprises a plurality of substrate coupling tabs disposed on an outer surface of the flexible base wall, wherein the plurality of substrate coupling tabs are configured to receive at least one substrate of a light source assembly, wherein the at least one substrate has at least one light source disposed thereon[[;]] 


wherein the flexible base wall flexes from a default position to a flexed position a compressive force is simultaneously applied to the first side wall [[edge]] and the second side wall to reduce a distance between the first tab and the second tab, 
wherein the first mating feature is configured to engage a third mating feature of a third tab formed in a back plate of the luminaire to releasably lock the wire cover to the back plate of the luminaire, the first mating feature being complementary to the third mating feature, [[and]]
, and
wherein subsequently the compressive force is removed to return the flexible base wall to the default position, thereby allowing the first mating feature to engage the third mating feature and the second mating feature to engage the fourth mating feature.
17. (Currently Amended) The wire cover of Claim 16, wherein the third tab of the luminaire defines a tab receiving cavity that is configured to receive the first tab of the wire cover therein to couple the wire cover to the luminaire.
19. (Currently Amended) The wire cover of Claim 16, wherein the compressive force is simultaneously applied to the first side wall [[edge]] and the second side wall 
21. (Cancelled) 
22. (Currently Amended) The luminaire of Claim [[21]] 1, wherein the light source assembly comprises a first substrate and a second substrate, wherein the first substrate is positioned parallel and proximate to the first side [[edge]] wall, wherein the second substrate is positioned parallel and proximate to the second side [[edge]] wall, wherein the first substrate and the second substrate have a gap therebetween, and wherein the flexible base wall of the [[wire]] cover flexes in the gap.

Allowable Subject Matter
Claims 1-11, 13-17, 19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a cover that is configured to securely house an electronic component within the luminaire, the cover comprising a third tab having a third mating feature formed therein disposed on a first side wall of the cover and a fourth tab having a fourth mating feature formed therein disposed on a second side wall of the cover, wherein the first side wall is opposite the second side wall; and a light source assembly coupled to a flexible base wall of the cover, wherein the first side wall and the second side wall of the cover are disposed on either side of the flexible base wall, wherein a compressive force is simultaneously applied to the first side wall and the second side wall to reduce a distance between the third tab and the fourth tab by bending the flexible base wall from a default position to a flexed position, and wherein subsequently the compressive force is removed to return the flexible base wall to the default position, thereby allowing the third mating feature to engage the first mating feature and the fourth mating feature to engage the second mating feature.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.
Independent claims 16 are allowed for including substantially the same allowable subject matter as that of claim 1. 
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875